April 3, 1950

Hon. William I. Hensley           opi’lioa   HO. v-1028
Orimina~ M?tr+ot Attorney
pox2 p&Y                          Be: The euthorlty~ of the
                                      c~wleeionere ~’court
San Antonio 5, Texas                  to establish coning
                                      reetriotlone  r0r the
                                      area eurrouadlalg Kelly
Dear Sir:                             Field.
          Refermoe Is made to your reoent request whaidh
reads In part aa follows:
            “lie hereby mqueet aa interpretation
     df the Airport       Zoning Pot, H.B. X0.333,50th
     Legislature,       Regular $eerloa, P. 784, ASt.
     468-l to 46-15 of Vezmoa’e ,Annotated Civil.
     Statutes, and nom eepeoielly        to Se&ion l(1)
     thereof whereiq the telrr ‘aimotis       is defined.
     We need this in oonneotion w$th a request
     from Kelly Field to the CommleeloaSrs * Court
     of Boxer couaty, Texas eeldag tlwe~ to peee~ a
     8OtiQg    OrdinSMe     UUd6r th6 tOPSi Of thiS AOt
     which would apply to the area surrounding
     Kelly Field.        This request has been referred
     to u11by the Commieeionera~ Court. . . .
          “The “owaer’ of Kelly Field does n,ot’per-
     q ltthe ulle of said area by othepe. AU Foroe
     Regulation Ro. 87-7, 3eatlon I, Paragraph 5.e.
     (a oopy of eioh la atteohed hereto as annex
     1) *ads a8 f’ollowe:
           "'A. As a general rule, airports  ee-
     tabliehed and designated by Oonrpetent auth-
     ority ior the prlmery purpose of eupportlng
     the operation of Air F6me aimraft will not
     be uued to support the operation  or naiate-
     nenoe of oommeroial or private airorait. *

           “we made iaqulry o? the authoritlee at
     the Field and determined that Xelly F’ield
     operates uader this general,rule,  aad not
     under the exoeptlonm thereto whioh would
Eon. William R. Iiensley,   page 2       (V-1028)
                                                                   Y




     peyit_ use of. the fleld~ by others. This is
     q eae clear in the letter to us of March 2,
     1950 by Cal. Jacks, doting Base Ereoutive,
     a o~opy of which is atteohed hereto aad mark-
     ed *Annex 2. I”
           The letter   to whioh you refer      is as follows:
           “In enswe* ~to quest~lon ooatain0d in your
     letter of February 16, 1950, as to whether. or
     not Kelly Air Foroe Base operates under the
     general ruli,~~laid down in Air Foroe Regule-
     tioh RO. 87-7, Paragraph 5-a, this ia to ad-
     VLee that enoh 1s the oaee. Exoeptlon made
     et thlr base. to the polloies   and proaedUree
     set out in~reierenoed regulation is only when
     dl.r&oted by higher Headquarters or proper eu-
     thorlty .
           Subseotion   (1) of:Artiole      468-1,V.C.S.,   pro-
vides :




          We -n&s in aooord with your opinion that the”
adYeatagee of ‘khe Aof iti question were Intended for the
benefit of those airport instellatio~     whioh e~ervethe
publio generally by pemitting pHvete and oommerolel
planes other than those belonging to the owaer thereof
to use the faoilitiea.     Therefore, we do not believe
that the word “airport” within the meaning of the above
statute ia eilifidieatlj   broad enough to include Kelly
Field.


            The word “airport” es used in A?tlole
      46e-1, V.C.3. does not lnolude or apply to
      Kelly A&%! Foroe Base, aloh iS an airport
BOIL.william R. Hsneley, page 3     (v-1028)


     or air base      rated under the jtmiedio   -
     ;cArFEge      3@atlona of ,yu’mpartmeat     0s
                    .

                                      Yours very truly,
                                        PRICH DAHIHL
APPROVHD:                             Attorney General

J. C~. Davfs, Jr.
County Affairs Division
Charles D. M&hewn
Hxeoutlve   Aeeietaat

BA:WU